The undisputed and controlling facts in this case are rather unusual and may be briefly stated as follows. At an election held in March, 1936, defendant was a candidate to succeed himself as president of the village of Ecorse. Plaintiff was the opposing candidate. A recount and litigation followed for the purpose of determining which of the two candidates received the greater number of votes. Finally and on April 4, 1938, by decision of this court (Hawkins v. Voisine, 284 Mich. 281), it was adjudicated that each had received the same number of votes. Thereafter, and on May 3, 1938, in accordance with the statutory provision (1 Comp. Laws 1929, § 1503 [Stat. Ann. § 5.1239]; and Act No. 134, Pub. Acts 1931 [Stat. Ann. § 6.482]), determination of which of the two candidates was elected was made by drawing lots. This resulted in plaintiff's election; but the term for which he was chosen as president of the village had already expired.
Under the statutes in this State one in the office of president of a village continues rightfully to hold and occupy the office until his successor is elected and has qualified. 1 Comp. Laws 1929, § 1482 (Stat. Ann. § 5.1218), and 1 Comp. Laws 1929, § 3280 (Stat. Ann. § 6.593). It seems too plain for argument that it was not finally determined which of these two litigants was "elected" president of the village until the drawing of lots on May 3, 1938. On that date the result might have been in favor of *Page 362 
either party. Therefore it must be held that prior to the drawing of lots defendant rightfully continued as his own successor in the office of village president. One who is rightfully in possession of a public office and discharges the duties thereof is entitled to the emoluments of the office, including the salary. Comstock v. City of Grand Rapids,40 Mich. 397.
This is not a case wherein one of the parties has beenwrongfully deprived by the other of occupying and enjoying the office. It was not until after the full term of the office had expired that it was finally settled by drawing lots plaintiff was the successful candidate. Surely prior to such determination plaintiff was not wrongfully deprived of the office by the defendant. It is in this particular that the instant case is to be distinguished from People, ex rel.Benoit, v. Miller, 24 Mich. 458 (9 Am. Rep. 131), wherein the one party was wrongfully deprived of the office by the other.
The judgment entered in the circuit court in favor of plaintiff should be reversed. Defendant should have costs of both courts.
WIEST and BUTZEL, JJ., concurred with NORTH, J. *Page 363